Case 1:20-cv-00435-DCN Document 2 Filed 09/11/20 Page 1 of 3

\ Selena Mol #S x] robaelb 4

Gull nat errr numb

2210 Kh Bretee NP.
Kokse FH. ES W4

feomplete mailing address)

 

U.S. COURTS

Revd

STEPHEN W. KER KE Ww REN Re
CLERK, DIST ACT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

  

Gull ame)

Plaintiff,

v.

Wi 22 OY Sohi/ and \aa/t
LHS (21D) 3 and oes
Wer’ yet flaked ta Taek PrdivdVal
LAaei TS

Defendant(s),

(if you need additional space, use a blank page
jor a continuation page)

 

 

A. JURISDICTION

Case No.
{to be assigned by Court)

~ PRISONER COMPLAINT

Jury Trial Requested: & Yes QO No

The United States District Court for the District of Idaho has jurisdiction over my claims under: |

(check all that apply).

42 ULS.C. § 1983 (applies to state, county, or city defendants)
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 US, 388
(1971) and 28 U,S.C. § 1331 (applies to federal govermnent defendants only)

Other federal statute (pecify)

; or diversity of citizenship.

I also ask the federal court to exercise supplemental jurisdiction over state

law claims.

B. PLAINTIFF

My name is SY. p gin i b, Ma ou) . Lama citizen of the State LA h i
presently residing at “7 3 (0 Bab sre HNRive, Bais, Taho gs0b)

PRISONER COMPLAINT - p. 1,

(Rev, 10/24/2011)
Case 1:20-cv-00435-DCN Document 2 Filed 09/11/20 Page 2 of 3

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, ifyou have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. lam suing Sohal an ad ¢ Doe Ca (¢ “0), who was acting as. Wd 4 il wheal , ¢ LRG Af XT
ard ¢g rg shEyrey (job title, if person, funetioh, if anentity)

for the COUNT O ag Ada. A TAA hd)

(state, county;dity, federal government, or private entity performing a public function}

 

2. (Factual Basis of Claim) | am complaining that on UW 2p Lo phes ont, Defendant did
(dates)
the uta (ele how Defendant participated in the violation and include i tie reason Defendant so acted od know)

k Vins Aig ne a 7

ak ly inal aecha wll) e Lintheline

AREA FALUN CMACZLA OV AA

. i

to diy Lamady weg “Shad Ti igs ft adn 1
r 2 AWS

 

 

  
 

Wy oN
Ad Avds Spewne Mey Jon Caren

coh "700 ‘Koon ’ BUA TE hy iv"

tis Re hervnnkyt dared Ci tanner Abia «8 Ore
ahs, dor 90 tuindkin ‘un 20) dSbdet Corhackid Coned- if vost the Mitrrlenr,
Conbbaae A hO afdu) “aa thao wildln art Manali .

 

 

 

3, (Legal Basis of Claim) I allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or r state laws:

wrest , Od uartl) ad
4, lallege that I suffered the fo owing injury oy dam sult:

 

   
 
 

 

 

 

4) duvtaltans Monk

6, Lam suing Defendant in his/her | Ajpersonal capacity (money damages from Defendant personally), and/or
[official capacity (seeking an order for Defendant te act or stap acting in a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law); OY [ ] Defendant is an entity (government or private business).

7. For this claim, | exhausted the grievance system within the jail or prison in which I am incarcerated.
©) Yes No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted,

 

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)

 
Case 1:20-cv-00435-DCN Document 2 Filed 09/11/20 Page 3 of 3

 
 

D. PREVIOUS ¢ OR PENDING LAWSUIT

   

I have pursued or am now pursuing the following other lawsuits: (inciude (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
note whether you have received a strike under 28 U.S.C. § 1915(@) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Name Status of Case Strike?

 

 

 

HE. REQUEST FOR APPOINTMENT OF ATTORNEY

Ida ® do not €) __ request that an attorney be appointed to represent me in this matter. I believe that

lam in need of an attorney for these particular reasons which make it difficult for me to pursue this

matter without an attorney: 4 t ’
“ 4 f “ yi .<f

Vebun , xml: Ay AL Mas odd ANA, WUANWALA “AE AMAAAAA ALAA MAINO

ote, ol —“Manknd aly Cotlensal
Apa dy ¢ ela

 

 

 

 

F, DECLARATION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct, 28 U.S.C, § 1746; 18 U.S.C, § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
2 (date); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent inmate policy on (date); OR (specify other method}

Executed at AJA Ceuaty . on Gh WO

(Location) (Date)

/| hear] A. ao

Plajntiff's Orig} al Signature

Note: Fill in the page numbers. Keep one copy of the complaint for yourself for you may send a copy to the Clerk
af Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), bui do not send extra copies af the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaini, such as your only grievance copy. Do not attach more than 25 pages of exhibits, Ifyou have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, ti must be reviewed by a federal judge to determine whether you can proceed,

PRISONER COMPLAINT - p. 3_ (Rev, 10/24/2011)

 

 
